Opinión disidente del
Juez Asociado Señor Negrón García.
i — i

Marco conceptual y entorno del derecho constitucional a la educación; injusticia del decreto de inconstitucionalidad

El subsidio directo a los padres mediante las becas edu-cativas es uno de los medios constitucionales del Estado para propiciar una igualdad relativa y, con ello, la posibili-dad real de que todos, pobres y ricos, ejerzan la libertad de escoger la educación de sus hijos. Validándolo, liberamos la enseñanza privada de un elitismo que ha acentuado más las diferencias de clases en Puerto Rico. A la par, ponemos un paliativo a la pobreza económica que, en la práctica, representa uno de los obstáculos mayores en las posibilida-des de acceso y que más ha contribuido a que surjan per-manentemente unos ghettos educativos. El derecho consti-tucional a una educación de calidad no se implanta en un escritorio con loas a una libertad meramente documental o nominal.
Al confirmar hoy la sentencia del Tribunal Superior, Sala de San Juan (Hon. Flavio Cumpiano, Juez), la mayo-*579ría se hace eco de una decisión INJUSTA que dificulta, por no decir imposibilita, a los padres pobres y a sus hijos aproximarse a los ideales de dignidad e igualdad humana encamados en la Carta de Derechos de la Constitución;(1) mandato convertido en palabras huecas al no estar acom-pañado de la oportunidad real de una educación de calidad plena.
De entrada, y en lo pertinente, el Art. II, Sec. 5 de la Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 271, reco-noce que “[t]oda persona tiene derecho a una educación que propenda al pleno desarrollo de su personalidad y al forta-lecimiento del respeto de los. derechos del hombre y de las libertades fundamentales. Habrá un sistema de instrucción pública el cual será libre y enteramente no sectario. La enseñanza será gratuita en la escuela primaria y secunda-ria y, hasta donde las facilidades del Estado lo permitan, se hará obligatoria para la escuela primaria”. (Enfasis suplido.)
Es evidente que nuestra Constitución, cuyo fundamento es la libertad, aspira a mantener una sociedad libre y de-mocrática, fundada en el pluralismo político. El axioma in-merso en esta sección es que la ignorancia es el mayor ene-migo de la libertad, pues el ejercicio de los derechos políticos y el pleno desarrollo de la personalidad humana requieren el mayor grado de educación posible. Por impe-rativo, implica un pluralismo escolar en su dimensión más genuina y profunda, esto es, la posibilidad real de que los padres puedan seleccionar la clase de escuela —pública, privada laica o privada sectaria— que en conciencia prefie-ran para sus hijos. Y ese pluralismo escolar, a su vez, da *580virtualidad al derecho del niño a una educación que even-tualmente le permita ser verdaderamente libre.
El sustrato y contenido esencial del derecho constitucio-nal a la educación —como condición necesaria para la con-secución del más elevado ideal de libertad— significa la facultad de escoger dentro de un sistema pluralista de posibilidades. Cuando los fondos públicos se circunscriben a las escuelas públicas, en cierto modo se menoscaba sus-tancialmente, por no decir excluye, la libertad de ense-ñanza en el área de la educación primaria y secundaria, habida cuenta que la gratuidad configura un deber-derecho. Si los limitamos de manera absoluta a las escue-las públicas, estamos obligando a los padres de los niños pobres a elegir la enseñanza gratuita, sacrificando la posi-bilidad de acudir a una escuela privada conforme sus pre-ferencias o, en teoría, decidirse por ésta, renunciando a la gratuidad. Decimos en teoría, pues esta última sólo es op-ción para quienes tienen medios económicos; a los menos favorecidos se les está privando, como cuestión de hecho, de la posibilidad de ejercitarla, compeliéndolos a renunciar al derecho que tienen de escoger entre escuelas de diferente inspiración.
Es materia de conocimiento público la grave crisis que atraviesa la educación pública. Varios estatutos han sido dirigidos a mejorarla: concesión de una exención contribu-tiva para gastos educacionales (Ley Núm. 10 de 24 de julio de 1985); Ley Orgánica del Departamento de Educación (Ley Núm. 68 de 28 de agosto de 1990), y Ley para el De-sarrollo de las Escuelas de la Comunidad (Ley Núm. 18 de 16 de junio de 1993).
El Estado, en el descargo de su responsabilidad, está poniendo en práctica diversas alternativas para revitalizar y fortalecer el sistema de educación pública y la educación en general. No nos corresponde juzgar la sabiduría de esas leyes; sólo su validez. Debemos respetar la voluntad legis-lativa de cómo mejor llevar a cabo el proceso de reforma *581educativa. Aunque lo nieguen, las opiniones mayoritaria y las de conformidad demuestran que están juzgando la sa-biduría; traslucen una carencia de voluntad judicial para sostener su validez. No se cuestiona la importancia del sis-tema público de enseñanza. Así lo atestigua la historia social y política de nuestro país, pues grandes hombres y pensadores de nuestro pueblo, quienes han hecho extraor-dinarias aportaciones, han sido producto de este sistema. No obstante, como hemos apuntado, el sistema público de enseñanza ha sufrido un marcado deterioro. En atención a ello, la Legislatura ha creado una pieza que pretende ali-viar esa grave situación. No podemos sustituir la metodo-logía escogida por el legislador, aduciendo que la solución es destinar al sistema de educación pública todos los fon-dos disponibles para esta área.
Según señalado, sólo mediante el pluralismo escolar ad-quiere materialidad el derecho a la educación que even-tualmente hará libre a la persona. Por esto discrepamos de la tesis de que la See. 5 del Art. II de nuestra Constitución, supra, fija el sistema de educación pública como única he-rramienta gubernamental para mejorar la educación. Esa percepción choca con la intención del Congreso y de la Asamblea Constituyente según el desenlace de las dos (2) enmiendas que se exigieron a nuestra Carta de Derechos.
Paradójicamente la mayoría enarbola la Constitución como principal razón para mantener insalvables los obstá-culos económicos que impiden una auténtica libertad de educación. Sostienen el monopolio estatal y hablan de que la ayuda económica sólo es para las escuelas públicas, ol-vidándose de los seres más sufridos y marginados del pro-ceso educativo. “El camino más fácil para dar a cada padre el máximo control sobre la escolarización primaria y secun-daria es eliminar las barreras financieras que al presente restringen el uso de escuelas privadas, o permitir a los padres decidir en qué escuelas deben emplear los fondos pú-blicos destinados a la educación en lugar de emplear direc-*582tamente esos fondos en las escuelas públicas. (Traducción nuestra.) J.A. Laska, Schooling and Education, Nueva York, Van Nostrand, 1976, pág. 71.
H-i 1 — 4

Inconsistencias doctrinales incurridas por la mayoría en materia de legitimación activa y en el ámbito constitucional

Nos resulta difícil concebir la Constitución como un do-cumento que impide ayudar económicamente a los padres y niños que tienen menos para que elijan la escuela y el tipo de educación que deseen. No podemos suscribir el de-creto de inconstitucionalidad del Art. 6(c) de la Ley Núm. 71 de 3 de septiembre de 1993, Ley de Becas Especiales y Libre Selección de Escuelas. Está apuntalado en unas pre-misas deficientes y se incurre en unas graves inconsisten-cias doctrinales en materia de legitimación activa y en el ámbito constitucional.
Primero, para hacer viable la impugnación judicial de la Asociación de Maestros de de Puerto Rico (en adelante Aso-ciación), abandonan la visión restrictiva imperante sobre legitimación activa, —liberalizándola ampliamente— invo-cando una doctrina decadente. Luego de utilizar ese peculiar enfoque para conceder legitimación, inexplicablemente se niegan a aplicar su contraparte al evaluar los méritos del caso.
Segundo, se niegan a reconocer que el “sostenimiento” educacional que la Asamblea Constituyente prohibió fue el brindado directamente a la institución educativa; no vedó que se diera exclusivamente a los padres para beneficio de sus hijos estudiantes.
Tercero,.bajo la cuestionable tesis de que la See. 5 del Art. II de nuestra Constitución, supra, tiene contenido y vida independientes de la Cláusula de Establecimiento, evaden analizar la doctrina jurisprudencial del Tribunal Supremo federal en cuanto a esta última cláusula. Ignoran *583así el claro historial de la Asamblea Constituyente que re-conoció que estamos inextricablemente atados —al decir del Delegado Sr. José Trías Monge, “enchufados”— a esa jurisprudencia federal que “privará” y “regirá” en Puerto Rico. En esta fase específica, la intención fue que nuestra citada See. 5 gozara de igual amplitud que la Cláusula de Establecimiento de la Constitución federal. A su amparo, la jurisprudencia no prohíbe todo tipo de posibles beneficios; antes bien, se han establecido unos criterios para determi-nar los constitucionalmente permisibles.
Preocupa sobremanera la socorrida utilización de cróni-cas “históricas” del desarrollo constitucional de Puerto Rico, fundamentadas en una interpretación personalísima de los debates de la Asamblea Constituyente que no se ajustan con fidelidad al contexto y orden en que acontecieron. Por respetables que sean, no es buena técnica adjudicativa utilizar fuentes que reflejan opiniones pro-ducto de “un revisionismo histórico”, respondan o no a unos cambios legítimos de criterios, a posteriori, de su autor.
Cuarto, en materia de cláusulas religiosas, la mayoría adopta una visión filosófica constitucional antagónica a la Constitución federal. Interpretan nuestras cláusulas de se-paración Iglesia-Estado de manera absoluta con fines de escisión y separación de ambas esferas, olvidando que son medios para garantizar la libertad de culto religioso. Nues-tra See. 5 del Art. II, Const. E.L.A., supra, se aprobó im-buida de una visión demócrata-liberal para evitar que el Estado promoviera una religión particular, e incluso el secularismo. Precisamente para proteger la libertad de culto y evitar un monopolio de la educación por parte del Estado, el Congreso norteamericano exigió, para la aproba-ción de dicha cláusula, que se respetara la facultad de los padres de matricular a sus hijos en escuelas públicas o privadas (sectarias o laicas).
Quinto, el inventario mayoritario es un absurdo deciso-rio: restaura el derogado Art. 19 del Acta Jones que prohi-*584bía no sólo la ayuda directa, sino la indirecta. En recta hermenéutica, era imperativo, por no decir lógico, concluir que la eliminación de ese texto reveló la intención inequí-voca de la Asamblea Constituyente de derogar la prohibi-ción absoluta de ayuda “indirecta”.
Y sexto, la Ley Núm. 71, supra, es constitucional, pues sirve un propósito enteramente secular; no tiene el efecto primordial de adelantar la religión ni tampoco requiere que el Estado se inmiscuya excesivamente en asuntos religiosos. Lemon v. Kurtzman, 403 U.S. 602 (1971); Díaz v. Colegio Nuestra Sra. del Pilar, 123 D.P.R. 765 (1989). En la medida que nuestra interpretación de la See. 5 del Art. II de nuestra Constitución, supra, debe seguir (estamos “en-chufados”) las normas jurisprudenciales del más alto foro federal en cuanto a las cláusulas religiosas de la Primera Enmienda, el programa de becas especiales no está prohi-bido por nuestra Constitución. Analicemos en detalle estas conclusiones.
t-H HH
Súbito cambio doctrinal del Tribunal en materia de legiti-mación: de la visión hermética y restrictiva de Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992), a una amplia y flexible
En Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992), la mayoría opuso el estatuto que prohíbe el “pleito del contribuyente” —Ley Núm. 2 de 25 de febrero de 1946 (32 L.P.R.A. secs. 3074 — 3076)— e invocó Flast v. Cohen, 392 U.S. 83 (1968), para injustamente(2) negar la legitima-*585ción activa a dos (2) representantes de la minoría que im-pugnaron el presupuesto por deficitario.
Ahora, en un repentino cambio doctrinario reconocen le-gitimación a la Asociación bajo el predicado de que Flast v. Cohen, supra, “resolvió que un contribuyente tiene legiti-mación activa para impugnar un gasto gubernamental cuando lo hace bajo la cláusula de establecimiento”. Opi-nión del Tribunal, pág. 537. Así intentan salvar la prohibi-ción absoluta a este tipo de pleitos contenida en la referida Ley Núm. 2. En un salto mortal al vacío, luego de evaluar los méritos de dicha decisión, adoptan igual normativa para los casos bajo el Art. II, Sec. 5 de nuestra Constitu-ción, supra, dado el “vínculo estrecho” entre ambas cláusulas. Opinión del Tribunal, pág. 539.
Es conocido que la norma sentada en el citado caso Flast v. Cohen requiere que el contribuyente demuestre que la legislación excede unas limitaciones constitucionales espe-cíficas al poder congresional de imponer contribuciones y gastar dinero. En la práctica, únicamente la Cláusula de Establecimiento ha sido considerada una limitación a dicho poder, aun cuando el más alto foro federal cautelar-mente ha dicho que si la Constitución “contiene otras limi-taciones específicas se podrá determinar sólo en el contexto de futuros casos”. (Traducción nuestra.) Id., pág. 105.
Una interpretación rígida de la doctrina de Flast v. Cohen, supra, en los casos United States v. Richardson, 418 U.S. 166 (1974); Schlesinger v. Reservists to Stop the War, 418 U.S. 208 (1974), y Valley Forge College v. Americans *586United, 454 U.S. 464 (1982),(3) llevó a algunos a estimarla casi inoperante.(4)
Nos inquieta, pues, cómo la mayoría se sirve de una doctrina de contornos restrictivos y capa caída para crear una excepción a una ley cuyo texto claro e inequívoco pro-híbe los pleitos de contribuyentes, sin excepciones, y cuya constitucionalidad no ha sido atacada.(5)
*587Más aún, en lógica adjudicativa, ¿cómo pueden utilizar la Cláusula de Establecimiento nominalmente de puente para la legitimación y luego analizar los méritos a base de una cláusula cuyo contenido, nos dicen, es independiente a la de Establecimiento? Elaboremos.
Al discutir Flast v. Cohen, supra, resaltan su relación con la Cláusula de Establecimiento. Acto seguido afirman que, por su “vínculo estrecho” con la cláusula que prohíbe el sostenimiento de escuelas privadas por parte del Estado (Art. II, Sec. 5, Const. E.L.A., supra), debemos adoptar igual norma en materia de pleitos de contribuyentes. Aco-modaticiamente se apropian provisionalmente del análisis de la Cláusula de Establecimiento para fines de legitima-ción, pero rehúsan utilizarlo al entrar en los méritos del caso. O sea, el vínculo es suficientemente estrecho entre la Cláusula de Establecimiento y el Art. II, Sec. 5 de nuestra Constitución, supra, para abrir las puertas a quienes im-pugnan la constitucionalidad de la ley, pero niegan eficacia a la jurisprudencia federal sobre la Cláusula de Estableci-miento al analizar sus méritos.
La cuestión es crucial. Ante el reclamo del Estado de que apliquemos la jurisprudencia del Tribunal Supremo federal en el análisis del Art. II, Sec. 5 de nuestra Constitu-ción, supra —dado su vínculo estrecho con la Cláusula de Establecimiento, según la intención de la Asamblea Cons-tituyente— cambian la configuración del panorama dibu-jado exclusivamente para legitimación.
De la nada, de repente, aparece fantasmalmente la Cláusula de Sostenimiento con un “contenido indepen-diente y adicional al de la cláusula de establecimiento de la Primera Enmienda de la Constitución federal”. Opinión del Tribunal, pág. 547. Nos dicen:
Aunque es cierto que en el debate hubo unas expresiones aisla-das a estos efectos, ello no es suficiente para concluir que núes-*588tra cláusula de sostenimiento está vacía de contenido porque ya está todo incorporado en la cláusula de la separación de nues-tra Constitución (Art. II, Sec.3). Las expresiones sobre la ma-nera en que la cláusula del sostenimiento refleja el principio de separación de Iglesia y Estado no significa que incorporar y fortalecer dicho principio, según se ha desarrollado en el ám-bito federal, haya sido el único objetivo y propósito de nuestra cláusula. (Enfasis en el original y escolio omitido.) Opinión del Tribunal, pág. 546.
Carece de toda lógica decisoria que la mayoría confiera legitimación a la Asociación bajo una rígida doctrina de contribuyentes —casi en desuso— que se apuntala exclusi-vamente en la Cláusula de Establecimiento,(6) y luego se-cularizar completamente el análisis en los méritos, desli-gándose por completo de la Cláusula de Establecimiento, no obstante el “vínculo estrecho” que dicha cláusula guar-daba en materia de legitimación.
Este errático obrar se aparta de la norma de revisión judicial clásica y, lejos de demostrar un esfuerzo razonable para sostener la presunción de constitucionalidad que acompaña toda ley, demuestra una voluntad —rayana en descoordinada proeza quijotesca— de abrir las puertas ju-diciales a quienes pretenden impugnar los programas que la mayoría considera inconstitucionales.
IV

Imperativo constitucional; aplicación de jurisprudencia federal sobre la Cláusula de Establecimiento

El “vínculo estrecho” que guarda el Art. II, Sec. 5 de nuestra Constitución, supra, con la Cláusula de Estableci-miento requiere ineludiblemente que sigamos el análisis del Tribunal Supremo federal en los casos que incluyan la Cláusula de Establecimiento. 2 Diario de Sesiones de la *589Convención Constituyente 1483 — 1484 (1961). En palabras anteriores del propio Juez Asociado Señor Hernández Den-ton, las cláusulas religiosas “fueron redactadas como obje-tivos generales para ser interpretadas a través de la histo-ria del país en forma consistente con los pronunciamientos del Tribunal Supremo federal sobre la Primera Enmienda”. Díaz v. Colegio Nuestra Sra. del Pilar, supra, pág. 775. Y en la pág. 774 de este caso dijo que el Art. II de la Sec. 5 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, es una de esas cláusulas religiosas.
Precisamente en Díaz v. Colegio Nuestra Sra. del Pilar, supra, págs. 780-781, aunque el análisis fue bajo nuestra cláusula sobre separación de Iglesia y Estado, fijamos así los criterios:
Para que el Estado pueda prevalecer frente a una alegada infracción a esta cláusula, se requiere que la ley o conducta atacada tenga un propósito secular, que su efecto primario o principal no sea promover o inhibir la religión y, finalmente, que no conlleve la posibilidad de provocar una intromisión o interferencia (entanglement) excesiva del Gobierno en los asun-tos religiosos. Lemon v. Kurtzman, 403 U.S. 602, 612-613 (1971); Meek v. Pittenger, 421 U.S. 349, 358 (1975); Committee for Public Education v. Regan, 444 U.S. 646, 653 (1980).
El análisis delineado en Lemon v. Kurtzman, supra, se usa en todo caso que involucre la Cláusula de Estableci-miento, independientemente de que el acceso a los tribu-nales (legitimación) se haya logrado bajo la excepción a la doctrina de pleitos de contribuyentes. Además, sirve como criterio rector bajo la See. 5 del Art. II (sector público vis-á-vis sector privado), e igualmente bajo el Art. II, Sec. 3 de nuestra Constitución, L.P.R.A., Tomo 1, lo esbozado por este Tribunal:
En el curso de nuestra vida cotidiana, los campos de acción de la Iglesia y del Estado suelen entremezclarse, con la inevitable consecuencia de que las actuaciones de cada poder pueden re-percutir en la zona del otro. Agostini Pascual v. Iglesia Católica, supra, pág. 177; Lemon v. Kurtzman, supra, pág. 614. Esa *590interrelación no convierte automáticamente esas actuaciones en inconstitucionales. Mientras los actos gubernamentales pue-dan justificarse en términos seculares y no constituyan una ex-cesiva intromisión con las autoridades eclesiásticas, serán per-fectamente armonizables con la Constitución. Díaz v. Colegio Nuestra Sra. del Pilar, supra, págs. 781-782.
A la luz de lo expresado, hagamos una incursión en los debates de la Asamblea Constituyente para demostrar que de acuerdo con la jurisprudencia federal sobre la Cláusula de Establecimiento, el Art. 6(c) de la Ley Núm. 71 es constitucional.
V

Debate de la Asamblea Constituyente: mito de “Factura más Ancha” del Art. II, Sec. 5 de la Constitución, L.P.R.A., Tomo 1; Reconocimiento expreso que rige la doctrina federal

En lo pertinente, el Art. II, Sec. 5 de nuestra Constitu-ción, supra, pág. 271, dispone: “No se utilizará propiedad ni fondos públicos para el sostenimiento de escuelas o ins-tituciones educativas que no sean las del Estado.” (Énfasis suplido.) Aflora de inmediato, como clave decisoria, deter-minar el verdadero significado atribuido a la palabra “sostenimiento”.
Originalmente el vocablo propuesto era “enseñanza”. El cambio obedeció a que no se quería limitar la prohibición únicamente a los gastos docentes de las instituciones pri-vadas, sino extenderla a los gastos administrativos, planta física, etc. Diario de Sesiones, supra, pág. 1483. Esta inten-ción quedaba mejor expresada utilizando la palabra “soste-nimiento” en vez de “enseñanza”. El objetivo de la en-mienda, claro está, fue que el Estado no subsidiara las escuelas privadas pagándoles los gastos que no estuviesen directamente relacionados con la enseñanza, para de esa forma justificar su ayuda a estas entidades. Con la palabra *591“sostenimiento” se quiso evitar un subterfugio para ayudar directamente a las instituciones educativas que no fuesen las del Estado, sufragándoles los gastos ordinarios opera-cionales en que necesariamente la institución tendría que incurrir y de cuyo cumplimiento podría depender su exis-tencia o funcionamiento. En este extremo, no cabe duda que “sostenimiento” es más abarcador que “enseñanza”.
Aprobada la palabra “sostenimiento”, el Delegado Sr. Virgilio Brunet Maldonado —entonces presidente de la Asociación— propuso que se agregara la palabra “benefi-cio”, de modo que leyera “sostenimiento o beneficio de es-cuelas o instituciones educativas ....” Diario de Sesiones, supra, pág. 1477. Ello generó discusión y debate. Aunque el Delegado señor Trías Monge interpretaba que la enmienda era de estilo, para utilizar el lenguaje de la Constitución de Hawaii y otros estados, y no expandía el concepto de soste-nimiento (id., pág. 1477), el Delegado Sr. Celestino Iriarte Miró se opuso por entender que cambiaba completamente el propósito (id., págs. 1477-1478). Explicó que la inclusión de la palabra “beneficio” podía malinterpretarse como que prohibía que se beneficiaran indirectamente las institucio-nes que no fueran del Estado, significado que no se preten-día dar Ante esa posible interpretación, el Delegado Sr. José M. Dávila Monsanto inquirió sobre quién se beneficia-ría del otorgamiento de una beca: el estudiante o la institución. El señor Iriarte Miró respondió que el benefi-ciado era el becado, si bien reconocía que en varios estados se había interpretado que se beneficiaban las instituciones. Precisamente “para evitar esas interpretaciones traídas así tan a la brava” recomendó no se añadiera la frase “o beneficio”. íd., pág. 1478. Dejó claramente manifestado que las becas otorgadas a estudiantes no representaban el “sos-tenimiento” de escuelas privadas que se quería prohibir.(7)
*592De hecho, el propio señor Brunet Maldonado, autor de la propuesta enmienda, resaltó que las becas otorgadas be-neficiaban a los estudiantes, no las escuelas. Diario de Se-siones, supra, pág. 1480. Conforme su interpretación, nada en la Constitución prohibía este tipo de ayuda a los estu-diantes, pues el concepto de “beneficio” que propuso incluir no vedaba la ayuda al estudiante. Incluso resaltó cómo bajo la más estricta Cláusula 19 del Acta Jones, que prohi-bía expresamente cualquier beneficio o sostenimiento “directo o indirecto”, se concedían becas a niños pobres para estudiar en las escuelas elementales en los pueblos. íd., pág. 1479.
El significado que el señor Brunet Maldonado atribuyó a la expresión “sostenimiento o beneficio” quedó ilustrado en los ejemplos citados en el debate con el Sr. José R. Gelpí Bosch,(8) a saber: que el Estado no facilitara los materiales ni los fondos para su adquisición a la escuela, ya que dicha acción redundaría en el beneficio de la institución. Ahora, si los materiales se le concedían al niño, el que éste los destinara a su educación en una escuela pública o en una privada no implicaba que estuviese usando fondos públicos para el sostenimiento de la institución; el beneficio era al estudiante. Diario de Sesiones, supra, pág. 1480.
Es claro, pues, que el concepto de “sostenimiento o bene-ficio” que se quiso prohibir fue el que se diera directamente *593a la escuela; no se pretendió extenderlo al brindado direc-tamente al estudiante.(9)
Ello explica que, acto seguido, el Delegado Sr. Jaime Benitez Rexach propusiera la eliminación de “o beneficio”, pues el que se intentaba prohibir estaba cubierto dentro de la palabra “sostenimiento” —Diario de Sesiones, supra, pág. 1481— esto es, los mismos beneficios que se pretendie-ron abarcar al sustituir la palabra “sostenimiento” en vez de “enseñanza”. Ciertamente la frase “o beneficio” era susceptible de ser interpretada como que prohibía cualquier ayuda directa al estudiante que incidentalmente benefi-ciara a la escuela. Quedarían vedadas, así, las ayudas de becas y libros aludidas por los Delegados señores Brunet Maldonado e Iriarte Miró. El concepto “beneficios” no pre-tendió ampliar el de “sostenimiento”, razón por la cual se eliminó al adjudicársele el mismo alcance que sostenimiento.
Ese debate llevó al Delegado Sr. Ramiro L. Colón Cas-taño a indagar el “sostenimiento” vedado por la disposición. Expresamente solicitó que se abundara sobre la validez de un programa de becas para sufragar los cos-tos de matrícula de estudiantes que quisieran asistir a la escuela privada.(10)
*594Lamentablemente, la pregunta específica del señor Co-lón Castaño no quedó expresa ni concluyentemente contes-tada en la afirmativa o negativa; a juicio nuestro no se quiso adelantar conclusiones ni trabas referentes a su interpretación. Sí es claro que el Delegado señor Benitez Rexach concluyó que la prohibición de la Cláusula de Sos-tenimiento consistía en que el Estado no podía crear un sistema becario como subterfugio para sustituir el sistema de instrucción pública que tenía que establecer. Diario de Sesiones, supra, págs. 1482-1483. El delegado señor Trías Monge abundó así:
... [L]a idea es simplemente hacer más clara y tajante la sepa-ración entre la Iglesia y el Estado, pero sin del otro lado, natu-ralmente, afectar el principio de que los servicios no educativos que se le prestan a la niñez puedan seguir prestándosele.
O sea, aquí hay dos principios básicos que se instituyen en esta sección. Uno es el principio de separación del Estado e Iglesia, tal como ha sido consignado en la Constitución federal y el cual seguirá su desarrollo normal vía las interpretaciones del Tribunal Supremo de los Estados Unidos.
*595Naturalmente que [en] distintas situaciones que pudiésemos imaginar en estos momentos, pues sería difícil una contestación precisa [en] muchos [casos] a estas situaciones, porque estamos enchufados ante el sistema constitucional norteamericano en esta fase específica. O sea, son nuestras las garantías en cuanto a libertad de religión que se han instituido en la Constitución de los Estados Unidos. Estamos idénticamente, formando parte de ese sistema constitucional. En cuanto a la libertad de reli-gión y a otros aspectos también se refiere, ése es el primer principio. Del otro lado también se ha importado aquí de una forma precisa y clara la propia doctrina desarrollada por el Tribunal Supremo de los Estados Unidos; o sea, la doctrina de beneficios a la niñez, de que el beneficio que el Estado le brinda a los niños de edad escolar, no constituye sostenimiento, no cons-tituye establecimiento de una religión dentro del lenguaje de la primera enmienda a la Constitución de los Estados Unidos.
Esos son los dos grandes principios que se establecen en esta sección y, naturalmente, muchas veces no se podrá predecir exactamente el impacto en ciertas áreas, en ciertos problemas que podrán desarrollarse; pero ahí están, naturalmente, las de-cisiones del Tribunal Supremo de Estados Unidos, y sus deci-siones sobre esta área tan importante de los derechos humanos privarán y regirán a Puerto Rico en este sentido. (Énfasis suplido.) Diario de Sesiones, supra, págs. 1483-1484.
Ciertamente, el propósito de la Asamblea Constituyente fue darle la misma amplitud dada por el Tribunal Supremo federal a la Cláusula de Establecimiento. No cabe hablar, por lo tanto, que en Puerto Rico se buscó hacer una doctrina de “factura más amplia” que la federal.
Aunque es harto conocido que los derechos consagrados en la Constitución federal establecen un mínimo de protec-ción susceptible de ser ampliado, en esta materia específica nuestros delegados quisieron dejar establecido que esta-mos “enchufados” a la doctrina federal. La misma delimita el margen de interpretación de la cláusula.
Recuérdese que el Congreso de Estados Unidos inter-vino directamente en la redacción de la citada See. 5 de nuestra Carta de Derechos(11) y eliminó la Sec. 20,(12) en-*596miendas de alta relevancia que reflejan una intención con-gresional de asegurarse que la Asamblea Legislativa no adoptase leyes que establecieran una separación de Iglesia y Estado tan rígida que violentase el derecho a la libertad de culto de las personas. Además, estas enmiendas sugie-ren que el Congreso buscó evitar que el Estado usara el derecho a la educación como subterfugio para crear un mo-nopolio de facto sobre la educación.
VI
Significado verdadero del concepto “Sostenimiento”
Reafirma este principio el uso de la palabra “sostenimiento”. La misma no fue escogida por accidente o como fundamento de derecho autóctono; su fin fue acoger e “incorporar” a nuestro sistema la doctrina federal de la Cláusula de Establecimiento tal y como había sido conce-bida en “Everson v. Board of Education”, 330 U.S. 1 (1946).
La palabra misma, “sostenimiento,” tiene su origen en esa jurisprudencia federal, que considera el sostenimiento (support) de una religión como una forma de establecimiento.(13) Aparece prominentemente en Everson v. Board of Education, supra, precedente federal que más *597influyó en la fisonomía de las cláusulas referentes a la re-ligión adoptadas por nuestra Asamblea Constituyente. En el mismo texto de Everson, supra, se hacen varias referen-cias al sostenimiento de la religión.(14) Igualmente, en el apéndice se cita un folleto publicado por James Madison, quien poco después pasó a ser el autor principal de las cláusulas religiosas de la Primera Enmienda, que habla del sostenimiento de la religión.(15) Y la palabra se usa fre-cuentemente en las decisiones recientes del Tribunal Supremo federal.(16)
Precisamente en Everson v. Board of Education, supra, se pone de manifiesto la conveniencia de prohibir el “soste-nimiento” de escuelas privadas, no sólo las religiosas. Al evaluar la doctrina desarrollada por el Tribunal Supremo federal hasta ese entonces sobre la Cláusula de Estableci-*598miento, resulta evidente que la razón de ser de dicha cláu-sula fue establecer la separación entre la Iglesia y el Es-tado, a la vez de no interferir con el libre ejercicio de la religión de los individuos. Se requiere el balance y la armo-nía de ambos principios para no infringir indebidamente los derechos consagrados en la Constitución federal, eventual y oportunamente incorporados en nuestra Constitución.
El Art. II, Sec. 5 de nuestra Constitución, supra, así lo recoge en materia de educación. La Asamblea Constitu-yente, al prohibir el sostenimiento de las escuelas privadas, capturó la esencia de la doctrina del Tribunal Supremo federal en este campo. De haberse limitado a las escuelas religiosas, nada en la Constitución hubiese prohibido el sostenimiento por parte del Estado de las escuelas priva-das laicas o no sectarias. En la medida que el Estado sos-tuviese las instituciones no sectarias, estaría creando una clasificación sospechosa fundamentada en la afiliación o no a una religión, actuación sujeta al escrutinio estricto del foro judicial. Al decretarse la prohibición de sostenimiento de todas las escuelas privadas, se plasmó correctamente el resultado de Everson v. Board of Education, supra. El uso de la palabra “privadas” no requiere que nos apartemos del análisis bajo la Cláusula de Establecimiento; sólo exige que el trato de las escuelas no sectarias dependa paralela-mente del de las religiosas. La Ley Núm. 71, supra, no sostiene inconstitucionalmente a las escuelas religiosas; tampoco a las escuelas “privadas” en violación a la citada See. 5.
Carece de todo fundamento la conclusión mayoritaria que atribuye a la Convención Constituyente la intención de ampliar el ámbito de la doctrina federal sobre la Cláusula de Establecimiento. El desacierto mayoritario consiste en concluir, sin aducir razones, que la palabra “sostenimiento” debe ser interpretada de forma “tan ancha” que incluya todo beneficio, por indirecto que sea, que reciban las insti-*599tuciones privadas.(17) Así, hacen caso omiso a todos los an-tecedentes que revelan que la palabra “sostenimiento” (support) se derivó de la jurisprudencia federal, en la cual se han trazado unas distinciones cuidadosas entre los benefi-cios permisibles e impermisibles a base de unos criterios que oportunamente discutiremos.
La mayoría acoge el principio de sostenimiento según el Tribunal Supremo federal cuando está en controversia la separación entre Iglesia y Estado —Díaz v. Colegio Nues-tra Sra. del Pilar, supra— pero, paradójicamente, le atri-buye un significado más amplio y abarcador cuando el con-flicto versa entre escuelas públicas y privadas; y todo ello tratándose de una misma cláusula. Configuran así el ab-surdo de que la “factura más ancha” de nuestra Constitu-ción, cuyo propósito es ampliar los derechos ciudadanos, los restringe. Como consecuencia, hacen más marcada la diferencia en oportunidades y alternativas educacionales entre ricos y pobres.
Trazar los horizontes correctos del contenido jurídico del término “sostenimiento” de la citada See. 5, conlleva exami-nar el desarrollo de la jurisprudencia federal sobre la Cláu-sula de Establecimiento.
VII

La Cláusula de Establecimiento de la Primera Enmienda de la Constitución federal no prohíbe las becas especiales de la Ley Núm. 71

Sabido es que las cláusulas religiosas de la Primera En-mienda . — Libre Ejercicio y Establecimiento— fijan de forma complementaria un balance sabio entre el Estado y el ciudadano con el fin de garantizar la libertad de concien-cia de todos. La separación entre la Iglesia y el Estado no *600es un fin en sí mismo. La Cláusula de Establecimiento, lejos de encarnar una visión hostil hacia la religión, está diseñada para preservar a largo plazo la libertad de culto.
No toda acción gubernamental que beneficie a grupos religiosos revela un favoritismo prohibido. Aunque se ha hablado mucho de una “muralla” de separación entre el Estado y la religión, la separación nunca se ha acercado a ser absoluta: “la línea de separación, lejos de ser una ‘mu-ralla’, es una barrera borrosa, indistinta y variable que depende de la totalidad de las circunstancias de una relación en particular.” (Traducción nuestra.) Lemon v. Kurtzman, supra, pág. 614.(18) Así, dentro del ámbito de la edu-cación, se ha resuelto que el Estado puede reembolsar los gastos de transportación a la escuela,(19) prestar libros no sectarios a estudiantes,(20) permitir que se deduzcan de los ingresos tributables algunos gastos de educación,(21) pro-veer becas a jóvenes con incapacidades físicas para que cursen estudios universitarios(22) e intérpretes en el salón de clase a estudiantes sordos,(23) aun cuando en todos estos *601casos los estudiantes cursaban sus estudios en escuelas sectarias.
Como anticipáramos, el análisis sustantivo a efectuarse en el contexto de las cláusulas religiosas es el delineado en Lemon v. Kurtzman, supra, según adoptado en Díaz v. Colegio Nuestra Sra. del Pilar, supra. “Lemon, por amedrentante que le sea a algunas personas, no ha sido revocado.” (Traducción nuestra.) Lamb’s Chapel v. Center Moriches Union Free School District, 508 U.S. 384, 395 esc. 7 (1993). En todo caso, el mismo análisis tripartita debe enfocar el estatuto en su totalidad, para ver si a ese nivel existe un “establecimiento” prohibido.(24) Acometamos suscinta-mente esa tarea.
La primera parte del análisis de Lemon v. Kurtzman, supra, consiste en asegurar que la ley “refleje un propósito claramente secular”. (Traducción nuestra.) Committee for Public Education v. Nyquist, 413 U.S. 756, 773 (1973).(25) La Ley Núm. 71, supra, satisface este requisito plena-mente, pues la educación de los niños no es un fin público cualquiera, sino uno de los más importantes que tiene el Estado, proclamado constitucionalmente en la See. 5 del Art. II de nuestra Constitución E.L.A., supra, pág. 271, como que “[t]oda persona tiene derecho a una educación que propenda al pleno desarrollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales”.
Segundo, según el análisis de Lemon v. Kurtzman, supra, la Ley Núm. 71, supra, no tiene el efecto primordial de avanzar o sostener la religión. No podemos usar como ex-cusa un imaginario sostenimiento de la religión para dis-criminar contra los pobres del país. “En vista de que una *602regla en contrario conllevaría resultados tan absurdos, he-mos decidido consistentemente que programas guberna-mentales provean beneficios a un amplio grupo de ciuda-danos, sin relación alguna con la religión, no están propensos a una impugnación fundamentada en la Cláu-sula de Establecimiento meramente porque instituciones sectarias también puedan recibir un beneficio financiero atenuado.” (Traducción nuestra.) Zobrest v. Catalina Foothills School Dist., 509 U.S. 1, 8 (1993), citando a Bowen v. Kendrick, 487 U.S. 589 (1988).
Este importante pronunciamiento y la normativa juris-prudencial informan los dos (2) criterios primordiales que debemos tomar en cuenta al determinar si una ley tiene los efectos prohibidos. Uno, que la ayuda sea dirigida a indivi-duos, no directamente a instituciones religiosas, de suerte que cualquier ayuda que perciban las instituciones religio-sas sea indirecta o incidental, como resultado de decisiones libres e independientes de los beneficiarios individuales.
Cuando, como aquí, la ayuda a escuelas sectarias está dispo-nible sólo como resultado de las decisiones de los padres en su carácter individual, no puede pensarse que se ha conferido un “imprimátur de aprobación estatal” ...a una religión en particular, ni a la religión en general. (Traducción nuestra y cita omitida.) Mueller v. Allen, 463 U.S. 388, 399 (1982).
Obviamente, la Cláusula de Establecimiento está diri-gida a evitar el peligro del sostenimiento de la religión por el Estado, lo cual disminuye notablemente cuando la deci-sión final de cómo usar los fondos está en manos de individuos.
Y dos, la ley debe ser de aplicación neutral a una clase general de ciudadanos no definida con referencia a la religión. En Mueller v. Allen, supra, pág. 730, citando a Committee for Public Education v. Nyquist, supra, se dijo: “sugerimos que ‘asistencia pública (e.g., becas) hechas dis-ponibles generalmente sin consideración de la naturaleza sectaria-religiosa, o publica-privada de la institución bene-*603ficiada,’ ibid., podría no ofender la Cláusula de Establecimiento’’.(26) De hecho, el problema en Committee for Public Education v. Nyquist, supra, fue precisamente que la ley en cuestión estaba disponible solamente a padres de niños que estudiaban en escuelas privadas; al ex-cluir los estudiantes de escuelas públicas, el programa no podía considerarse general.

Bajo este prisma jurisprudencial, concluimos que la Ley Núm. 71, supra, no tiene como efecto el sostenimiento de las instituciones religiosas. Cualquier beneficio que reciba una escuela sectaria bajo el programa de becas especiales se de-berá a decisiones independientes de los beneficiarios direc-tos del programa; o sea, los padres y sus niños.

(27)

 Cada niño tendrá la oportunidad de asistir a la escuela que crea le provee la mejor educación. Igualmente podrá escoger una escuela pública, una privada laica o una sectaria y, en todo momento, su decisión será libre de presión gubernamental a favor de una u otra opción.

La Ley Núm. 71, supra, al igual que la deducción por los gastos educacionales al ingreso bruto permitida por la Ley Núm. 10 de 24 de julio de 1985,(28) no tiene el efecto de sostener a instituciones sectarias porque el programa esta-blecido es de aplicación neutral disponible a una clase general de ciudadanos definida, sin referencia a la religión.
Es un error decir que la Ley Núm. 71, supra, crea incen-*604tivos para que los niños asistan a escuelas privadas. La mayoría no alcanza perfilar correctamente el concepto in-centivo, que significa “[q]ue mueve o excita a desear o ha-cer una cosa”, o “[e]stímulo que se ofrece a una persona, grupo o sector de la economía para elevar la producción”. Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 813. A fin de cuentas, según ex-plicado, no todo incentivo está prohibido, pues lo determi-nante es si la ley promueve que se favorezcan las escuelas sectarias por encima de las no sectarias privadas o públicas. Zobrest v. Catalina Foothills School Dist., supra. Siempre y cuando el programa no establezca preferencias a favor de las escuelas privadas sobre las públicas, no hay el tipo de incentivo prohibido que equivale al sostenimiento. La Ley Núm. 71, supra, trata a todas las escuelas de forma sustancialmente igual, excepto aquellas diferencias inci-dentales que surjan de las necesidades administrativas del programa.
Finalmente, la tercera parte del análisis de Lemon v. Kurtzman, supra, no presenta problema alguno porque la Ley Núm. 71, supra, no conlleva que el Estado se inmis-cuya excesivamente en los asuntos religiosos. Aunque es cierto que las escuelas privadas laicas o sectarias que par-ticipen en el programa de becas especiales están sujetas a unos requisitos administrativos adicionales, éstos son ne-cesarios para fiscalizar adecuadamente al programa y no interfieren en manera alguna con el aspecto religioso de las escuelas.(29) Más involucramiento del Estado en asuntos *605religiosos son los trámites que generan el requisito de Cer-tificación que otorga el Departamento de Educación, cuya constitucionalidad fue sostenida recientemente por este mismo Tribunal en Asoc. Academias y Col. Cristianos v. E.L.A., 135 D.P.R. 150 (1994).
VIII

Consideraciones finales

“Interpretamos una Constitución, no los Rollos del Mar Muerto.” P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983).
Dolor, angustia, frustración y un desesperante senti-miento de impotencia nos embargan al ver cómo no hemos podido, con la razón y la empatia humana, convencer y lograr mayoría numérica para realizar la justicia social confiada a nuestras manos. Se ha dado la espalda no sólo a la Constitución y al Derecho —que en última instancia únicamente son instrumentos imperfectos al servicio de nuestros conciudadanos— sino que se han tronchado las esperanzas de tantos niños en nuestro país que, por nacer en condiciones de pobreza económica, no tienen los meca-nismos para alcanzar la igualdad social y, naturalmente, con sus padres, veían en estas becas la forma para edu-carse mejor y así alcanzar vindicación humana y social.
En vez de la mayoría esforzarse por sostener la consti-tucionalidad evidente de toda la ley, han hecho lo posible por vulnerarla, anulando un programa fundamentalísimo que recogía y hacía realidad parte del ideario constitucional. Nos negamos a aceptar que la Constitución —inspirada en los más elevados y sublimes derechos y as-piraciones humanas— pueda ser utilizada para lo contrario. Nuestra Ley Fundamental contiene importantes enunciados de dignidad e igualdad. Para que esos ideales *606adquieran virtualidad y no permanezcan en el mundo de lo abstracto y teórico, hace falta una educación de calidad, integral y completa.
Como no vivimos estrictamente en el universo de las ideas y sí en una cotidianidad ricamente matizada de los más variados elementos, reconocemos que, si bien nuestra Carta de Derechos defiende a todos (ricos y pobres), mu-chas veces los primeros cuentan con mayores recursos para hacer realidad las aspiraciones humanas contenidas en la Constitución, pero en la mayoría de las ocasiones para los pobres es sólo letra muerta a menos que el Estado, a través de sus recursos, convierta en realidad lo que de otra forma sólo sería un sueño.
Rechazamos interpretaciones rígidas y elitistas que pro-penden hacia la fragmentación, no hacia la integración. No debemos olvidar que los cimientos de unidad e integración social que fomentan la convivencia armoniosa de los ciuda-danos no surgen espontáneamente; antes bien son el resul-tado de un proceso paulatino y gradual generacional que se logra por la interacción efectiva de individuos de las dife-rentes clases sociales desde sus inicios en el proceso de socialización.
Si pretendemos lograr una visión y unos objetivos comu-nes entre los adultos del mañana, es menester crear las condiciones de solidaridad y unión, que van internalizán-dose en los años iniciales del niño, cuando la mente es fér-til e inocente y aún no ha sido viciada con el germen del prejuicio, la envidia y el egoísmo que carcomen el alma. Cuando el ser humano aprende que es igual a sus seme-jantes, no superior ni inferior, entonces comprende que debe colaborar en unión y armonía para lograr aspiracio-nes e ideales comunes. La parte del programa de becas educativas hoy destruido tenía el potencial de hacer viable ese proceso. Desafortunadamente, una vez más, nuestra prédica ha sido en el desierto y sólo nos ha quedado el *607camino del disenso para descargar nuestra conciencia judicial.
Recapitulando, reiteramos la constitucionalidad de las becas educativas del Art. 6(c) de la Ley Núm. 71, supra. Como opción, sus beneficios están dirigidos exclusivamente a los padres y estudiantes, no directamente a la institución educativa; no configuran el “sostenimiento” a las escuelas privadas vedado por nuestra Ley Fundamental.
La decisión mayoritaria desvirtúa el fundamento filosó-fico en que se ampara la Cláusula de Establecimiento, esto es, hacer viable la libertad de culto religioso. La conciben sólo como instrumento de separación de Iglesia y Estado, visualizando de esa forma una relación tirante y antagó-nica entre ambas esferas, no contemplada por los autores tanto de la Constitución federal como de la nuestra. IN-VENTIVAMENTE NOS HABLAN DE UNA “FACTURA MÁS ANCHA”.

El Art. 6(c) de la Ley Núm. 71, supra, interpretado den-tro de los parámetros constitucionales: buscaba ampliar las opciones educativas de los padres pobres para sus hijos; buscaba hacerles realidad el postulado constitucional de que toda persona tiene derecho a una educación de calidad; buscaba desarrollar plenamente la personalidad, y bus-caba garantizarles, de igual forma, el respeto a los derechos de igualdad y dignidad consustanciales a la esencia humana. ¿POR QUÉ IMPEDIRLO? Por décadas los pobres del país han clamado por una educación de calidad. Al anularles sus becas, la mayoría del Tribunal acaba de pa-sarles una “FACTURA ANCHA”.

¡CUÁN COSTOSA PARA LOS NIÑOS POBRES!

 “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igual-dad humana.” (Énfasis suplido.) Art. II, Sec. 1 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257.


 Al disentir, reconocimos que el Art. VI, Sec. 7 de la Constitución, L.P.R.A., Tomo 1, imponía un deber afirmativo compartido al Primer Ejecutivo y a la Asam-blea Legislativa de aprobar un presupuesto balanceado. En recta lógica, si la Legis-latura como cuerpo no estaba en aptitud de vindicar los derechos de los legisladores individuales cuyos votos habían sido anulados por esa legislación inconstitucional, *585éstos podían hacerlo mediante una reclamación judicial directa. Resaltamos, ade-más, distinto a la Constitución federal, el derecho constitucional expresamente con-cedido a las minorías para fiscalizar los actos de las mayorías legislativas.


 Allí el Tribunal Supremo federal señaló:
"Cualquier duda que pueda haber existido respecto al rigor con el cual se debe aplicar la excepción de Flast con respecto al principio de Frothingham debe haberse borrado como consecuencia de las recientes decisiones de este Tribunal en United States v. Richardson, 418 U.S. 166 (1974), y Schlesinger v. Reservists Committee to Stop the War, supra.” (Traducción nuestra.) Valley Forge College v. Americans United, 454 U.S. 464, 481 (1982).


 Un constitucionalista del patio acertadamente nos dice:
“La interpretación que el Tribunal Supremo federal ha mantenido en los casos posteriores a Flast ha sido catalogada de interpretación restrictiva y se ha dicho que la misma ha eliminado virtualmente la acción del contribuyente en la jurisdicción federal. Egan, op. cit., 741.
“Véanse, además, Chayes, The Supreme Court: 1981 Term, 96 Harv. L. Rev. 8 (1982); Nota, Taxpayer Standing to Litigate, 61 Geo. L.J. 747 (1973); Scott, Standing in the Supreme Court-A Functional Analysis, 86 Harv. L. Rev. 645 (1973); Bittker, The Case of The Fictitious Taxpayer: The Federal Taxpayer Suit Twenty Years After Flast v. Cohen, 36 U. Chi. L. Rev. 364 (1969).” (Énfasis en el original.) R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 135.
De otra parte, también se ha dicho que “la aplicación del Tribunal Supremo de la normativa de Flast en los tres casos arriba mencionados se puede describir mejor como limitada. La forma literal y formalista en que el Tribunal ha empleado la prueba del doble nexo en efecto ha eliminado la legitimación de contribuyentes. La letra, y no el espíritu, de Flast ha gobernado todos los intentos posteriores de esta-blecer la legitimación de contribuyentes”. (Traducción nuestra.) N. Leon, The Second Circuit’s Application of Standing in In Re United States Catholic Conference: Another Plea for Clarity and Consistency, 57 (Núm. 2) Brooklyn L. Rev. 429, 458 (1991).
Si bien Bowen v. Kendrick, 487 U.S. 589 (1988), reconoció legitimación a un contribuyente bajo la Cláusula de Establecimiento, ello no tuvo el efecto de expandir la norma de Flast v. Cohen, 392 U.S. 83 (1968), sino aclararla. Leon, supra, pág. 459.
En Bowen v. Kendrick, supra, pág. 618, el Tribunal reiteró que se ha adherido consistentemente a la “estrecha excepción” contenida en Flast v. Cohen, supra.
De hecho, incluso luego de haberse conferido legitimación en Bowen v. Kendrick, supra, bajo la doctrina de Flast v. Cohen, supra, se ha dicho que “Flast parece ser un caso limitado precisamente a sus hechos”. 1 Treatise on Constitutional Law: Substance and Procedure Sec. 2.13(f), pág. 204 (1992).


 Mientras aquí la Asociación de Maestros de Puerto Rico alega un posible menoscabo a su interés genérico institucional de proteger el sistema de instrucción pública y mantener en la mejor condición posible las escuelas del Estado, en Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992), los legisladores de minoría demostraron claramente haber sufrido un peijuicio constitucional a su derecho al voto y un entorpecimiento a su función ñscalizadora, cuya esencia dimana de la Constitución.


 Aún ese contexto ha sido restringido. J.J. Egan, Analyzing Taxpayer Standing in Terms of General Standing Principles: The Road Not Taken, 63 (Núm. 3) B.U. L. Rev. 717, 740 (1983).


 “Sr. IRIARTE: Benefician al becado, pero ya se ha interpretado en distintos casos que fueron citados ante la carta de derechos, el Comité de la Carta de Dere-chos, en los distintos estados de la Unión que beneficiaban a las instituciones en las *592cuales esos becados recibían la enseñanza, la instrucción. Por eso es que para evitar esas interpretaciones traídas así tan a la brava, sería conveniente no agregar esa frase ‘o beneficio’, sino que no se inviertan fondos públicos en Puerto Rico para el sostenimiento de escuelas que no sean las del Estado. En eso estoy de acuerdo. Pero si se pone 'o beneficio’, podría entenderse que una beca concedida a un estudiante era un beneficio que se le estaba dando indirectamente a esa institución en la cual ese becado recibía la instrucción. Por eso entiendo que no debe ponerse esa frase ‘o beneficio’.” (Enfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 1478 (1961).


 “Sr. BRUNET: Cuando se le da una beca a un muchacho para ir a estudiar medicina a una universidad de Estados Unidos que está gobernada por la religión católica o religión protestante, la ayuda no es a la escuela. La escuela le da un servicio por el cual cobra, al estudiante. El pueblo de Puerto Rico lo que hace es darle, prestarle una ayuda económica a ese estudiante. Y no hay nada en la constitución que prohíba eso.” (Enfasis suplido.) Diario de Sesiones, supra, pág. 1480.


 Aunque en el anterior ejemplo las becas en discusión fuesen otorgadas a estudiantes de medicina (u otras profesiones), lo importante es que se consideró que la ayuda era al estudiante, no a la institución. El que el niño asista a una escuela primaria o secundaria no cambia la visión sobre quién se beneficia de la beca.


 "Sr. RAMIRO COLON: Simplemente quiero ilustrarme en cuanto al propó-sito del cambio de la palabra ‘enseñanza’, por ‘sostenimiento’. ... en caso de que esta enmienda se apruebe como está, podría darse becas a estudiantes puertorriqueños para que vayan a escuelas o universidades privadas o sectarias, sin afectar el texto de la constitución. Si eso es así, pregunto yo ahora al compañero Benitez, ¿podría también el Gobierno resolver pagarle la matrícula a niños puertorriqueños para escuelas privadas en Puerto Rico sin violar el texto de la constitución?
“Sr. BENITEZ: Esta cuestión becaria a la cual usted se refiere, es un aspecto que se circunscribe a un rango sumamente reducido de situaciones dentro de las cuales el Estado provee facilidades de estudio fuera de sus aulas en la situación donde ... en casos excepcionales no puede brindar esos servicios en sus propias aulas.
“Sr. RAMIRO COLON: No me ha contestado. La pregunta era la siguiente: Si de acuerdo con esta constitución, quedando enmendada como se ha propuesto, ¡puede o *594no puede el gobierno de Puerto Rico por medio de alguna ley o de algunos fondos, pagarle a niños puertorriqueños, matrícula, no darle beca, pagarle la matrícula, en escuelas privadas en Puerto Rico?
“Sr. BENITEZ: Esto dependerá, esto dependerá de cuál sea la situación de hecho que exista, en esa circunstancia. Esto es, el gobierno de Puerto Rico no podría, dentro de estas disposiciones, tomar el sistema becario, o el artilugio de sistemas becarios, para sostener escuelas privadas; o, tampoco podría el Gobierno proveer un sistema becario para producir a través de él enseñanza religiosa a sus estudiantes. Como tampoco podría utilizar el sistema becario para llevar a cabo un programa de educa-ción en el cual se violara el sentido fundamental de la disposición que rige todo el párrafo de que ‘habrá un sistema de instrucción pública el cual será libre y entera-mente no sectario’.
“Sr. RAMIRO COLON: Permítame el compañero decirle en qué consiste mi con-fusión, ahora, y lo que trato yo es de hacer, meramente, [claridad] en este asunto, para votar con conciencia.
“Se ha dicho aquí, que, al darse una beca a un estudiante, lo que equivale a pagarle una matrícula, no se beneficia el colegio donde va a estudiar, sino al estu-diante, y me parece a mí que si ése es el sentido, nada de esta constitución ha de prohibir que el gobierno de Puerto Rico le pague matrícula en Puerto Rico a los niños cuando vayan a las escuelas privadas. Y yo quiero que me digan si eso puede ser así, para entonces saber cómo debo votar.
“Sr. BENITEZ: Mi criterio es ... ya lo expresé anteriormente. El gobierno de Puerto Rico no puede establecer un sistema becario que sustituya el sistema de ins-trucción pública que tiene la obligación el Estado de establecer, y que tiene la obliga-ción de ser completamente no sectario.” (Enfasis suplido.) Diario de Sesiones, supra, págs. 1482-1483.


 La enmienda a la See. 5, insertada después de la tercera oración, dispone: “La asistencia obligatoria a las escuelas públicas primarias, hasta donde las facili-*596dades del Estado lo permitan, según se dispone en la presente, no se interpretará como aplicable a aquellos que reciban instrucción primaria en escuelas establecidas bajo auspicios no gubernamentales.”
El Congreso, en la Resolución Conjunta de 3 de julio de 1952, cap. 567, 66 Stat. 327, también conocida como la Ley Pública Núm. 447, requirió que se añadiese como condición para que la See. 5 pudiese cobrar vigencia.
El objeto inmediato de la enmienda fue establecer de forma explícita la regla jurisprudencial anunciada en Pierce v. Society of Sisters, 268 U.S. 510 (1925), de que aunque el Estado pueda hacer compulsoria la educación primaria, esto no le permite establecer un monopolio sobre la educación y que, por lo tanto, no se le puede prohi-bir a los padres enviar sus hijos a escuelas privadas, sean laicas o sectarias.


 Esta sección disponía, en lo pertinente: “El Estado Libre Asociado reconoce, además, la existencia de los siguientes derechos humanos: El derecho de toda persona a recibir gratuitamente la instrucción primaria y secundaria.”


 “Supports apoyo, soporte, sostén; sustento; va apoyar, soportar, sostener; sustentar; aguantar ....” The Williams Spanish & English Dictionary, Expanded Edition, Nueva York, Charles Scribner’s Sons, 1963.


 A modo ilustrativo: “Con el poder del gobierno sosteniéndolos, en varias épocas y lugares, católicos habían perseguido a protestantes, protestantes habían perseguido a católicos, sectas protestantes habían perseguido a otras sectas protes-tantes, católicos de un matiz de fe habían perseguido a católicos de otro matiz de fe, y todos éstos habían, de vez en cuando, perseguido los judíos.” (Traducción nuestra.) Everson v. Board of Education, 330 U.S. 1, 9 (1946); “Y todos estos disidentes fueron forzados a pagar diezmos e impuestos para sostener iglesias patrocinadas por el gobierno ...” (Traducción nuestra.) íd., pág. 10; “Casi todas las colonias exigían algún tipo de impuesto para el sostenimiento de iglesias.” (Traducción nuestra.) Id., pág. 10 esc. 8; “Sus decisiones, por otro lado, demuestran la dificultad que encontramos en trazar la línea entre una ley de contribuciones que provee fondos para el bienestar del público en general y aquella que está diseñada para sostener instituciones que enseñan religión.” (Traducción nuestra.) Id., pág. 14, y otras citas adicionales.


 Madison usa la palabra por lo menos en dos (2) pasajes: “¿Serán los cuáque-ros y menonitas las únicas sectas que consideran innecesario e injustificable el sos-tenimiento compulsivo de sus religiones?”; Protestamos contra esta ley “porque el establecimiento en cuestión es innecesario para el sostenimiento del Gobierno Civil. Si se argumenta que es necesario para el sostenimiento del Gobierno Civil solamente en cuanto sea un medio para el sostenimiento de la religión, y no sea necesario para este último propósito, tampoco puede ser necesario para el primero.” (Traducción nuestra.) A Memorial and Remonstrance against Religious Assessments (1786), re-producido íntegramente como apéndice en Everson v. Board of Education, supra, págs. 66 y 68.


 Zobrest v. Catalina Foothills School Dist., 509 U.S. 1 (1993) (.“sostenimiento financiero para instituciones privadas sectarias”); Committee for Public Education v. Nyquist, 413 U.S. 756, 772 (1973) (“El primero entre esos males ha sido ‘el patrocinio, el sostenimiento financiero y la intervención activa del soberano en actividades religiosas.”) (Traducción nuestra.); Lemon v. Kurtzman, 403 U.S. 602, 613 (1971) (“restricciones estatutarias diseñadas para garantizar la separación entre las funcio-nes educativas seculares y religiosas y asegurar que la ayuda financiera del Estado solamente sostenga la primera.”) (Traducción nuestra.).


 Meramente nos dicen que “[u]n examen del historial... apoya una interpre-tación amplia del alcance de la prohibición”. Opinión del Tribunal, págs. 544-545.


 La inexactitud de la metáfora de la muralla es precisamente que se puede interpretar como si se prohibiesen todos los contactos Estado-Iglesia, interpretación que resulta absurda, pues algunos contactos son inevitables y otros deseables. Al fin, la metáfora es tan sobreinclusiva que no nos ayuda a determinar cuáles contactos son o no permisibles.


 Everson v. Board of Education, supra.


 Board of Education v. Allen, 392 U.S. 236 (1968). Pero no se le pueden prestar ni regalar libros, aún seculares, directamente a escuelas sectarias. Meek v. Pittenger, 421 U.S. 349 (1975).


 Mueller v. Allen, 463 U.S. 388 (1983). En este caso, la deducción estaba disponible a todos los padres de estudiantes, mientras que en Committee for Public Education v. Nyquist, supra, una ley casi idéntica, fue declarada inconstitucional porque la deducción estaba disponible solamente para los padres de niños que estu-diaban en escuelas privadas.


 Witters v. Wash. Dept. of Services for Blind, 474 U.S. 481 (1986). No debemos dejar de destacar que en este caso el Tribunal Supremo federal validó que el estu-diante usara su beca para estudiar en una universidad cristiana para prepararse para una carrera como ministro de una iglesia.


 Zobrest v. Catalina Foothills School Dist., supra. El Tribunal no encontró violación a la Cláusula de Establecimiento, aun cuando el intérprete, quien era un empleado público, estaba presente en clase para traducirle al estudiante sordo lo que decía el maestro en la clase de religión.


 Zobrest v. Catalina Foothills School Dist., supra.


 Véanse, también: Lemon v. Kurtzman, supra, pág. 613 (“Primero, el estatuto debe tener un propósito legislativo secular.”); Zobrest v. Catalina Foothills School Dist., supra (“aplicando el análisis tripartita anunciado en Lemon v. Kurtzman .... [el Tribunal de Apelaciones] determinó que el IDEA tiene un propósito claramente secular.”). (Traducciones nuestras.)


 Criterio reiterado desde entonces en Witters v. Wash. Dept, of Services for Blind, supra, y Zobrest v. Catalina Foothills School Dist., supra.


 Nuestro análisis no queda afectado por el mero hecho de que lo que recibe el niño no es dinero en efectivo, sino un documento becario. El uso de tales documentos queda plenamente justificado por la necesidad práctica de fiscalizar el programa para asegurar que los fondos se usen para la educación. Además, al usarlos, se deja abierta la posibilidad de que el estudiante no necesite los $1,500 completos, lo cual resultaría ser un ahorro para el erario.


 Haciendo referencia a Mueller v. Allen, supra, la Exposición de Motivos de la Ley Núm. 10 de 24 de julio de 1985, Leyes de Puerto Rico, págs. 696-697, dispone: “Es menester señalar que en la preparación de esta medida se utilizó como modelo un estatuto del Estado de Minnesota ... cuya validez, frente a un ataque constitucio-nal basado en la violación a la cláusula de separación entre la iglesia y el estado, fue recientemente sostenida por el Tribunal Supremo de los Estados Unidos.” (Cita omitida.)


 Solamente tienen que certificar los servicios educativos prestados cuando sometan las facturas para cobro (Art. 9 (18 L.P.R.A. sec. 911g)); “(a) Estar licenciadas o acreditadas por las organizaciones acreditadoras reconocidas en Puerto Rico; (b) Mantener una política de admisión libre de discrimen por razón de raza, sexo, color, origen o condición social, impedimentos físicos, ideas políticas o creencias religiosas; (c) Cumplir con la legislación y reglamentación vigente en Puerto Rico sobre salud y seguridad aplicables a instituciones educativas; (d) Someter a la Oficina por lo menos dos (2) informes anuales sobre el desempeño académico de los estudiantes que par-ticipan en el Programa y la integración de éstos a su nuevo grupo escolar; y (e) La proporción de estudiantes participantes del Programa no podrá exceder del cin-cuenta por ciento (50%) de la matrícula total de una escuela privada.” (Art. 11 (18 L.P.R.A. sec. 911i)).